CONSULTING AGREEMENT This Consulting Agreement is made as of thisFirst (1st) day of MARCH, 2003,by and between DynaResource, Inc., a Delaware Corporation (“Client”), located at 5215 N O’Connor Blvd, Suite 200, Irving, Texas 75039 and DYNACAP Group, Ltd. (“DYNACAP”), a Texas limited liability company, located at 5’Connor Blvd, Suite 200, Irving, Texas 75039. WITNESSETH; WHEREAS; CLIENT maintains few employees and consultants; WHEREAS; DYNACAP maintains Management Personnel available for General Management responsibilities; WHEREAS; DYNACAP has performed General Management services and Consulting services for CLIENT; WHEREAS; CLIENT wishes to retain DYNACAP to provide General Management services toits subsidiary companies, namely DynaResource de Mexico, SA. De CV. And Mineras de DynaResource, S.A. de C.V.; and other Subsidiaries of CLIENT as may become necessary to provide proper structure of activities in Mexico as determined by CLIENT, (together, the “Subsidiaries”);on a daily and continuous basis; and, WHEREAS; DYNACAP, through its principals, agents and employees, agrees to perform the General Management of the subsidiaries of DynaResource Inc. in Mexico; NOW, THEREFORE, in consideration of the mutual promises and covenants contained herein and subject specifically to the conditions hereof, and intending to be legally bound thereby, the parties agree as follows: 1.Appointment of DYNACAP. The
